FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANCISCO ROMERO-NEGRETE,                        No. 13-74435

               Petitioner,                       Agency No. A095-766-813

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Francisco Romero-Negrete, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Serrano v. Gonzales, 469 F.3d 1317,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1318 (9th Cir. 2006), and we review de novo claims of ineffective assistance of

counsel, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying Romero-Negrete’s motion to

reopen on the basis of ineffective assistance of counsel. Romero-Negrete did not

establish prejudice for the alleged ineffective assistance because he can not show

plausible grounds for the relief he seeks. See Mohammed, 400 F.3d at 793 (to

prevail on a claim of ineffective assistance of counsel, petitioner must demonstrate

that counsel failed to perform with sufficient competence and that petitioner was

prejudiced by that performance); Serrano, 469 F.3d at 1319 (to show prejudice, an

alien must show plausible grounds for relief).

      Respondent’s motion to terminate the stay of proceedings is denied as

unnecessary.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-74435